DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/16/2019 appears to contain a typographical error. US Patent Application Publication numbers are 11 digits, the publication number(s) listed in lines 1 of the IDS filed 12/16/2019 contains only 10 digits. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the well casing" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 15-17, 21 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reeves (US 20160319653). 

Regarding claim 1, Reeves teaches:
A downhole gas separator for an artificial lift system, comprising a separation section, wherein the separation section comprises 
a plurality of openings (Reeves comprising at least 212, 214, 216, 218, 220) over an extended length, and wherein a size of each of the plurality of openings, a number of plurality of openings (Reeves Fig. 4), or both, is increased as a distance from a production tubing (Reeves 130) is increased. 

Regarding claim 2, Reeves teaches:
(Reeves 200 Fig. 4, near 141 Fig. 1) of the separation section. 

Regarding claim 6, Reeves teaches:
The downhole gas separator of claim 1, wherein the separation section (Reeves 126/200) is coupled to the artificial lift system (Reeves 100 comprising at least 122). 

Regarding claim 7, Reeves teaches:
The downhole gas separator of claim 6, comprising an extension section (Reeves section 222) mounted to the separation section at an opposite end of the separation section from the artificial lift system. 

Regarding claim 15, Reeves teaches:
A system to produce liquids from a well, comprising: production tubing (Reeves 130) placed inside the well casing configured to transfer liquid to a surface with a pump (Reeves 122); and a downhole gas separator (Reeves 126/200), comprising a separation section, wherein the separation section comprises a plurality of openings (Reeves comprising at least 212, 214, 216, 218, 220) over an extended length. 

Regarding claim 16, Reeves teaches:
(Reeves Fig. 4), or both, is increased as a distance from the production tubing is increased. 

Regarding claim 17, Reeves teaches:
The system of claim 15, wherein the separation section (Reeves 126/200) is fluidically coupled (Reeves Fig. 1) to the production tubing (Reeves 130) at one end. 

Regarding claim 21, Reeves teaches:
The system of claim 15, wherein the separation section is fluidically coupled (Reeves Fig. 1) to the pump. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 5, 8, 18, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Selph (US 20070051509).

Regarding claim 3, Reeves teaches:

wherein the separation section comprises: a rotating joint to allow the separation section to rotate; and a weighted plate mounted to a bottom of the separation section configured to rotate the separation section under the force of gravity to align the base of the separation section with a bottom surface of a wellbore. 
Selph teaches a downhole gas separator wherein the separation section comprises: a rotating joint (Selph 41) to allow the separation section to rotate; and a weighted plate (Selph 49) mounted to a bottom of the separation section configured to (Selph [0020]) rotate the separation section under the force of gravity to align the base of the separation section with a bottom surface (Selph near 49) of a wellbore. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include a rotating separation section in order to allow the operator to form an indirect fluid path, reducing the amount of gas entering the liquid section of the system Selph [0022-0023].

Regarding claim 5, Reeves teaches:
The downhole gas separator of claim 1, including a generic artificial lift system (Reeves comprising at least 122) but does not state the type, provide structural details of the artificial lift system or expressly state: wherein the artificial lift system comprises a progressive cavity pump. 
Selph teaches a downhole separator for use in a horizontal well produced with a progressive cavity pump (Selph [0001-0002]). 


Regarding claim 8, Reeves teaches:
The downhole gas separator of claim 1, but does not expressly state:
wherein an eccentric weight distribution of the separation section orients the plurality of openings towards a bottom surface of a wellbore. 
Selph teaches a downhole gas separator wherein the separation section comprises: an eccentric weight distribution (Selph 49) that orients (Selph [0020]) the plurality of openings towards a bottom surface (Selph near 49) of a wellbore. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include a rotating separation section in order to allow the operator to form an indirect fluid path, reducing the amount of gas entering the liquid section of the system Selph [0022-0023].

Regarding claim 18, Reeves teaches:

Selph teaches a downhole gas separator wherein the separation section comprises: a rotating joint (Selph 41) to allow the separation section to rotate; and a weighted plate (Selph 49) mounted to a bottom of the separation section configured to (Selph [0020]) rotate the separation section under the force of gravity to align the base of the separation section with a bottom surface (Selph near 49) of a wellbore. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include a rotating separation section in order to allow the operator to form an indirect fluid path, reducing the amount of gas entering the liquid section of the system Selph [0022-0023].

Regarding claim 24, Reeves teaches:
24. The system of claim 15, including a generic pump (Reeves comprising at least 122) but does not state the type, provide structural details of the pump or expressly state: wherein the pump comprises a progressive cavity pump. 
Selph teaches a downhole separator for use in a horizontal well produced with a progressive cavity pump (Selph [0001-0002]). 


Regarding claim 25, Reeves teaches:
The system of claim 24, comprising a motor (Selph 21) coupled to the progressive cavity pump through a rod (Selph [0014]).

Claim 4, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Wang (US 20170138167).

Regarding claim 4, Reeves teaches:
The downhole gas separator of claim 1, including a generic artificial lift system (Reeves comprising at least 122) but does not state the type, provide structural details of the artificial lift system or expressly state: wherein the artificial lift system comprises a reciprocating piston pump.
Wang teaches a downhole separator for use in a horizontal well produced with a reciprocating piston pump (Wang Abstract, [0023, 0027])


Regarding claim 22, Reeves teaches:
The system of claim 15, including a generic artificial lift system (Reeves comprising at least 122) but does not state the type, provide structural details of the artificial lift system or expressly state: wherein the pump comprises a reciprocating piston pump.
Wang teaches a downhole separator for use in a horizontal well produced with a reciprocating piston pump (Wang Abstract, [0023, 0027])
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to have used the known reciprocating pump of Wang as the artificial lift system in Reeves as Reeves teaches a generic artificial lift system and using the known artificial lift system of Wang yields the predictable result of allowing the operator to efficiently pump separated wellbore fluids from the well as it is known in the art that preventing gas from entering the pump extends the life and efficiency of the pump. Reeves [0003].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Official Notice.
 
Regarding claim 9, Reeves teaches:
A method for servicing a well having a downhole gas separator (Reeves 200), comprising: running (Reeves [0026]) a well intervention tool through the downhole gas separator; but does not expressly state: servicing the well through an open end of the downhole gas separator. 
However, the Examiner takes Official Notice that it is well known in the art to perform downhole servicing operations when running downhole tools into the well, therefore it would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have performed downhole service with the tool after running the tool downhole in order to extend the operational life of the well, perform repairs, or increase production. Furthermore, using a downhole tool to perform downhole service would have achieved the predictable result of allowing the operator to perform desired downhole operations and maintenance on the well.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Shaw (US 20030145989).

Regarding claim 10, Reeves teaches:

Shaw teaches performing well intervention by removing a pump (Shaw 39) to perform wellbore intervention (Shaw [0008, 0013, 0037]) while the separation assembly (Shaw 23) remains within the wellbore. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include removing the pump prior to running the wellbore intervention tool in order to allow the tool to pass through the string to the desired location where the work is to be performed. 

Regarding claim 11, Reeves teaches:
The method of claim 9, but does not discuss servicing/intervention/workover procedures or expressly state comprising reinstalling a pump into the well after removing the well intervention tool. 
Shaw teaches performing well intervention by removing and reinstalling a pump (Shaw 39) to allow wellbore intervention procedures to be performed (Shaw [0008, 0013, 0037]) while the separation assembly (Shaw 23) remains within the wellbore and resume production. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include removing the pump prior to running the wellbore intervention tool and . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Zimmerman (US 20020040783).

Regarding claim 12, Reeves teaches:
The method of claim 9, but does not discuss servicing/intervention/workover procedures or expressly state comprising determining that the well needs servicing by monitoring a production rate from the well. 
However, it is old and well known that one factor operators use to determine when to perform wellbore intervention is monitoring production rate from the well. See Zimmerman [0004]. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include monitoring production rates to determine when to perform wellbore operations in order to prevent the operator from taking the well offline to perform unnecessary service.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Walker (US 20030056811).

Regarding claim 13, Reeves teaches:
The method of claim 9, but does not discuss servicing/intervention/workover procedures or expressly state wherein servicing the well comprises performing a coiled tubing workover (CTW) of the well. 
Walker teaches using (Walker [0063, 0072]) coiled tubing to perform wellbore service/cleanout.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include using coiled tubing to perform a cleanout wellbore service in order to remove sand and other debris that reduce production Walker [0072].

Regarding claim 14, the combination of Reeves and Walker teaches:
The method of claim 13, wherein the CTW comprises a well cleanout operation (Walker [0063, 0072]). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves in view of Kisman (US 6039121).

Regarding claim 20, Reeves teaches:
The system of claim 15, comprising a wellhead (Reeves 132), wherein the wellhead fluidically couples the production tubing to a production line (Reeves 134) for the liquids, but does not expressly state the wellhead fluidically couples the well casing to a gas line. 
(Kisman 2) with a liquid production line (Kisman near 21) and a gas production line (Kisman connected to 24). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Reeves to include both a gas line and a liquid line at the wellhead in order to allow the operator to produce reservoir gas. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reeves and Wang in view of Williams (US 20060002808).

Regarding claim 23, the combination of Reeves and Wang teaches:
The system of claim 22, but does not expressly state the reciprocating pump comprising a pump jack coupled to the reciprocating piston pump through a rod. 
Williams teaches a reciprocating pump comprising a pump jack (Williams 24) coupled to a reciprocating piston (Williams comprising at least 63) pump through a rod (Williams 47). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include using a pump jack to operate the reciprocating piston. This would have achieved the predictable result of allowing the operator to produce the well in an old and well known way. 

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coates (US 20150204169) teaches a downhole ESP with a gas restrictor for use with a connected downhole gas separator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/David Carroll/           Primary Examiner, Art Unit 3674